By the Court,

Bronson, J.
The alleged agreement to wait fifteen months was not founded on a sufficient consideration. The delivery' of a note or obligation of a third person may sometimes be set up by way of accord and satisfaction, Booth v. Smith, 3 Wendell, 66, Boyd v. Hitchcock, 20 Johns. R. 76; but here the note of the defendants and Hammond was to be received in part payment of the award. It surely can be no better consideration than the payment of so much money by the defendants would have been; and then how does the question stand ? The debt was due; the. debtor says to the creditor, you promised in consideration that I would discharge in part an existing and present duty, that you would give further time for the satisfaction of the residue. I cannot understand how this makes a good consideration for a promise. The discharge of a legal obligation by the debtor to the creditor, cannot be such an injury to the one, or benefit to the other, as will make what the law calls a sufficient consideration for an agreement.
New trial denied.